                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

                                                     Criminal No. 17-10095-IT

ASIAN PACIFIC SEAFOOD TRADING
CO., INC.,
                      Defendant.


                              FINAL ORDER OF FORFEITURE

TALWANI, D.J.

       WHEREAS, on April 13,2018, a federal grand jury sitting in the District of

Massachusetts returned a two-count Indictment charging Asian Pacific Seafood Trading Co., Inc.

(the "Defendant"), with Conspiracy to Acquire, Possess, and Redeem SNAPBenefits in an

Unauthorized Manner, in violation of 18 U.S.C. § 371 (Count One); and SNAP Fraud and

Aiding and Abetting, in violation of 7 U.S.C. § 2024(b) and 18 U.S.C. § 2 (Count Two);

       WHEREAS, the Indictment included Conspiracy ForfeitureAllegations, which gave the

Defendant notice that the United States sought forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C)

and 28 U.S.C. § 2461(c), and upon conviction of the Defendant of the offense alleged in Count

One of the Indictment, of any property, real or personal, which constitutes or is derived from

proceeds traceable to the offense;

       WHEREAS, the property to be forfeited included, without limitation:

       a.      a money judgment equal to the proceeds of the Defendant's offense (the "Money
               Judgment"); and

       b.      $118,495.97 in United States Currency, seized from the Sovereign bankaccount
               ending in 0586, on or about April 19, 2012 (the "Currency");

       WHEREAS, in addition, the Indictment also included SNAP Fraud Forfeiture

Allegations, which gave the Defendant notice that the United States sought forfeiture, pursuant
to 7 U.S.C. § 2024(f) and 28 U.S.C. § 2461(c), and upon conviction of the Defendant of the

offense alleged in Count Two of the Indictment, of any property, real or personal, used in a

transaction or attempted transaction, to commit, or to facilitate the commission of the charged

violations, or proceeds traceable to such violation;

       WHEREAS, the property to be forfeited included, without limitation, the Money

Judgment and the Currency;

       WHEREAS, the Indictment further provided that, if any ofthe above-described

forfeitable property, as a result of any act or omission by the Defendant, (a) cannot be located

upon the exercise of due diligence; (b) has been transferred or sold to, or deposited with, a third

party; (c) has been placed beyond the jurisdictionof the Court; (d) has been substantially

diminished in value; or (e) has been commingled with other property which cannot be divided

without difficulty, it is the intention of the United States, pursuant to 21 U.S.C. § 853(p),

incorporating 28 U.S.C. § 2461(c), to seekforfeiture of all otherproperty of the Defendant, up to

the value of the property described above;

       WHEREAS, on March 13,2019, at a hearing pursuantto Rule 11 of the Federal Rules of

Criminal Procedure,the Defendant pled guilty to Counts One and Two of the Indictment,

pursuantto a written plea agreement which was signed by Bao Ping Chen, as the authorized

representative of the Defendant, on March 13, 2019;

       WHEREAS, in Section 9 of the written plea agreement, the Defendant agreed, as a result

of the Defendant's guilty plea, to forfeit to the United States, without limitation, the Currency, on

the groundsthat it constituted, or was derived from, proceedstraceable to the Defendant's

offenses, and/or was used to facilitate the Defendant's offenses, as charged in the Indictment;
       WHEREAS, the Defendant agreed to consent to the entry of an order of forfeiture for the

Currency, and agreed to waive and release any claims the Defendant may have to the Currency;

       WHEREAS, on March 13,2019, a sentencing hearing was held whereby this Court

ordered the Defendant to pay restitution in the sum of $118,495.97 in United States currency, and

theCourt also imposed a special assessment of $800 in United States currency, and, in addition,

this Courtorderedthe Defendant to forfeit the Currency to the United States;

       WHEREAS, also on March 13, 2019, this Court issued a Preliminary Order of Forfeiture

againstthe Currency, pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), 7 U.S.C.

§ 2024(f), and Rule 32.2(b)(2) ofthe Federal Rules of Criminal Procedure;

       WHEREAS, notice of the Preliminary Order of Forfeiture was sent to the Defendant, the

Defendant's counsel, and all interested parties, and published on the government website

www.forfeiture.gov for thirty (30) consecutive calendar days, beginning on April 3,2019, and

ending on May 2, 2019; and

       WHEREAS, no claims of interest in the Currency have been filed with the Court or

servedon the United States Attorney's Office, and the time within which to do so has expired.

       ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED that:

       1.      The United States' Motion for Final Order of Forfeiture is allowed.

       2.      The United States of America is now entitled to the forfeiture of all right, title or

interest in the Currency, and it is hereby forfeited to the United States of America pursuant to 18

U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Rule 32.2(c) ofthe Federal Rules of Criminal

Procedure.


       3.      All other parties having any right, title or interest in the Currency are hereby held
in default.


         4.   The United States is hereby authorized to dispose of the Currency in accordance

with applicable law.

         5.   This Court shall retain jurisdiction in the case for the purpose of enforcing this

Order.




                                                     INDIRA TALWANI
                                                     United States District Judge

Date:                    ^^
